Citation Nr: 1803603	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right foot disability, to include pes planus.

2. Entitlement to an initial rating in excess of 10 percent for left plantar keratosis with 3rd metatarsal resection and hallux rigidus.

3. Entitlement to an initial rating in excess of 30 percent for left foot pes planus and plantar fasciitis with Morton's neuroma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1976 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Roanoke, Virginia.

The issues of entitlement to increased ratings for left foot disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right foot disability, to include pes planus, which existed prior to the Veteran's active service, was at least as likely as not aggravated beyond its natural progression during active service.


CONCLUSION OF LAW

Pre-existing right foot pes planus was aggravated by active service.  38 U.S.C. §§ 1131, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that right foot pes planus was aggravated by his active service.  

It appears that a complete copy of the Veteran's service treatment records (STRs) is not available for review.  The limited STRs of record consist of the Veteran's initial April 1976 entrance examination and a February 1987 periodic reserve examination.  The Veteran's April 1976 entrance examination report clearly shows that the Veteran was diagnosed with mild bilateral pes planus at the time of his entry into active service.  As there is no separation examination report or other in-service treatment notes of record, it cannot be determine with any degree of certainty whether the Veteran was seen for complaints of right foot pain during service or whether he reported increased right foot pain at the time of his separation from active service.  However, the Board notes that at the time of his February 1987 periodic reserve examination, the Veteran reported experiencing foot trouble and noted that he had foot surgery at age 20, while he was in active service.  That report was not further commented upon by the clinician performing the examination.  

In a May 2013 statement, the Veteran stated that he experienced foot pain since his early years on active duty when he was stationed in Germany.  He added that he was constantly "going on sick call" due to the pain from his feet.  It appears from the Veteran's statement that he attempted to limit his time in his military boots due to the pain, alternating them with tennis shoes for relief.  He added that he was offered surgery in Germany in 1978, just two years after his enlistment.  He noted that he obtained only limited relief from that surgical procedure surgery, and that the pain returned.  No further STRs are available for review; however, the Board finds that the Veteran is competent to report symptoms of and treatment for his foot disabilities in service; and, that these statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (2017).  Moreover, the Board finds him credible.  

In September 2015, the Veteran was afforded a VA foot examination.  At that time, the Veteran reported that he first began to experience foot pain in 1977.  He reported that he had continued to experience bilateral foot pain since that time.  The examiner diagnosed bilateral pes planus and metatarsalgia.    

In October 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he first started to experience foot pain in 1978, while in active service.  He reported that he was provided with orthotics at that time.  He reported that he had continued to experience foot pain that had gotten progressively worse since that time.  The examiner diagnosed bilateral pes planus, Morton's neuroma, metatarsalgia, hallux rigidus, and plantar fasciitis.  At that time, the examiner opined that the Veteran developed all his foot disabilities as a result of either his currently service-connected foot disabilities, or as a result of his service-related duties.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to a right foot disability is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a right foot disability, to include pes planus, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability, to include pes planus is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

As noted above, entitlement to service connection for a right foot disability has been granted by the Board.  The Board notes that the Veteran has a number of foot disabilities, in both feet, some of which have diagnostic codes which rate the disability on both a unilateral and bilateral basis.  Therefore, the Board finds that the issues of entitlement to increased ratings for his left foot disabilities should be remanded for consideration of the Veteran's entire disability picture given the grant of entitlement to service connection for a right foot disability in this decision.  

Additionally, current treatment records should be identified and obtained before a decision is made regarding the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Conduct any other development determined to be warranted, to include affording the Veteran a current VA foot examination.

3. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


